MP. JUSTICE PIGOTT
delivered the opinion of the court.
On June 12, 1901, upon the verified complaint on file in the action, the judge at chambers made an interlocutory injunction order restraining the defendant from interfering with land upon which the plaintiff alleged she had entered under the Desert- Land Act of Congress, and from occupying or using it, and requiring the'defendant to remain away from the land. On the 27th day of June the defendant moved the court to- dissolve the injunction. The hearing was had on the complaint, answer, and affidavits. On July 9 the judge below ordered the *316injunction dissolved, and tbe plaintiff bas appealed from tbe order of dissolution.
It is argued by tbe defendant that tbe complaint does not state facts sufficient to warrant tbe granting of tbe injunction, but that if it does, tbe evidence received upon tbe bearing was sufficient to justify tbe order of dissolution. We shall not consider the question of the sufficiency of tbe complaint to support the interposition of equity by way of injunction process, for on tire present appeal we need go- no further than to inquire whether, upon tbe evidence received at tbe bearing, tbe judge manifestly abused bis discretion in dissolving tbe order of June 12. It does not so appear, and upon tbe authority of the numerous cases to that effect decided by this court, tbe order appealed from must be affirmed.
We do'not decide whether tbe evidence would, if received on a trial of tbe merits, be sufficient to support a perpetual injunction or to defeat tbe plaintiff. No opinion is intimated upon this question. That which suffices to sustain an interlocutory' injunction or to justify its dissolution, does not always suffice upon a final trial of tbe issues. (Maloney v. King, 25 Mont. 188, 64 Pac. Rep. 351.)
The order is affirmed.

Affirmed.